EXHIBIT 10.3

[FORM OF AGREEMENT]

PERFORMANCE-BASED

RESTRICTED STOCK UNIT AGREEMENT

under

the

PHI, INC. LONG-TERM INCENTIVE PLAN

EMPLOYEE:

AWARD DATE:

TOTAL NUMBER OF PERFORMANCE-BASED RSUs:

VESTING DATE (subject to satisfaction of performance condition): March 15, 2015

This document (referred to below as the “Agreement”) spells out the terms and
conditions of the performance-based restricted stock units granted by PHI, Inc.,
a Louisiana corporation (the “Company”), to the individual employee designated
above (the “Employee”) pursuant to the PHI, Inc. Long-Term Incentive Plan (the
“Plan”) on and as of the award date designated above. Except as otherwise
defined herein, capitalized terms used in this Agreement have the respective
meanings set forth in the Plan. The grant of performance-based restricted stock
units hereunder is conditioned on the approval of the Plan by the Company’s
shareholders at the 2012 annual meeting of shareholders. If the Plan is not
approved at the 2012 annual meeting, the grant shall be void and this Agreement
shall terminate automatically.

The parties hereto agree as follows:

1. Grant of Performance-Based Restricted Stock Units. Pursuant to the approval
and direction of the Compensation Committee of the Company’s Board of Directors
(the “Committee”) under the authority provided in Section 9 of the Plan, the
Company hereby grants to the Employee, the number of performance-based
restricted stock units specified above (the “Performance-Based RSUs”). Each
Performance-Based RSU constitutes the right to receive one share of Non-Voting
Stock in the future, subject to the terms and conditions of the Plan and this
Agreement.

2. Restrictions. The Performance-Based RSUs may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily. The Employee shall have no rights in the shares of Non-Voting
Stock underlying the Performance-Based RSUs until the termination of the
applicable Period of Restriction (as defined in Section 5 below), subject to
attainment of the performance condition set forth in Section 4 below or as
otherwise provided in the Plan or this Agreement. The Employee shall not have
any voting rights with respect to the Performance-Based RSUs or the Non-Voting
Stock.

3. Performance-Based RSU Account and Dividend Equivalents. The Company shall
maintain an account (the “Account”) on its books in the name of the Employee.
Such Account shall reflect the number of Performance-Based RSUs awarded to the
Employee, as such number may be adjusted under the terms of the Plan, as well as
any additional Performance-Based RSUs credited as a result of dividend
equivalents, administered as follows:



--------------------------------------------------------------------------------

(a) The Account shall be for recordkeeping purposes only, and no assets or other
amounts shall be set aside from the Company’s general assets with respect to
such Account.

(b) As of each record date with respect to which a cash dividend is to be paid
with respect to shares of Non-Voting Stock, the Company shall credit the
Employee’s Account with an equivalent number of Performance-Based RSUs based
upon the value of Non-Voting Stock on such date.

(c) If dividends are paid in the form of shares of Non-Voting Stock rather than
cash, then the Employee will be credited with one additional Performance-Based
RSU for each share of Non-Voting Stock that would have been received as a
dividend had the Employee’s outstanding Performance-Based RSUs been shares of
Non-Voting Stock.

(d) Additional Performance-Based RSUs credited via dividend equivalents shall
vest or be forfeited at the same time and on the same terms as the
Performance-Based RSUs to which they relate.

4. Performance Condition. Except as otherwise provided in this Agreement, the
Performance-Based RSUs shall not vest as of the vesting date indicated in the
introduction to this Agreement unless the average of the Company’s Adjusted
EBITDAR as a percentage of Total Revenue for the three-year period beginning
January 1, 2012 and ending December 31, 2014 (the “Performance Period”) equals
or exceeds 23.5%. For purposes of this Agreement, the following definitions
apply:

(a) “Adjusted EBITDAR” shall mean earnings before interest, taxes, depreciation,
and amortization, and rentals, adjusted for non-operating items such as gain
(loss) on disposition of assets, loss on debt restructuring, goodwill impairment
charges, earnings from unconsolidated affiliates, derivatives, marketable
securities and foreign currency gains (losses), earnings (losses) from
equity-method investments and reduction in value of equity-method investments.

(b) “Total Revenue” shall mean total revenue excluding any gains on asset sales
or non-operating revenue such as interest income.

5. Period of Restriction. Unless otherwise provided in Section 6 or 8 of this
Agreement, the Performance-Based RSUs shall become vested as of the vesting date
indicated in the introduction to this Agreement, but only if the Company has
satisfied the performance condition set forth in Section 4 and the Employee has
not terminated employment with the Company or a Subsidiary prior to the end of
the Performance Period. The period prior to the vesting date with respect to
each Performance-Based RSU is referred to as the “Period of Restriction.”

6. Vesting upon Termination due to Disability or Death. If, during the
Performance Period, the Employee terminates employment with the Company (or a
Subsidiary of the Company if the Employee is then in the employ of such
Subsidiary) by reason of Disability (as defined in the Company’s long-term
disability policy) or death, then the Performance-Based RSUs shall become fully
vested as of the date of termination of employment, shall no longer be subject
to satisfaction of the performance condition set forth in Section 4 of this
Agreement and shall cease to be subject to the Period of Restriction set forth
in Section 5 of this Agreement.

 

2



--------------------------------------------------------------------------------

7. Forfeiture upon Termination due to Reason Other than Disability or Death. If,
during the Performance Period, the Employee’s employment with the Company (or a
Subsidiary of the Company if the Employee is then in the employ of such
Subsidiary) terminates for a reason other than the Employee’s Disability or
death, then the Employee shall forfeit the Performance-Based RSUs on the date of
such termination of employment.

8. Vesting upon Change of Control. In the event of a Change of Control of the
Company, as defined in Section 12.2 of the Plan, pursuant to Section 12.3 of the
Plan the Performance-Based RSUs shall vest, shall no longer be subject to
satisfaction of the performance condition set forth in Section 4 of this
Agreement and shall cease to be subject to the Period of Restriction set forth
in Section 5 of this Agreement.

9. Settlement of Vested Performance-Based RSUs. Except as otherwise provided
below in connection with a Change of Control, as promptly as practicable after
the Performance-Based RSUs cease to be subject to a Period of Restriction, but
no later than 30 days following such date, the Company shall transfer to the
Employee one share of Non-Voting Stock for each Performance-Based RSU becoming
vested at such time. The Employee shall have no rights as a stockholder with
respect to the Performance-Based RSUs awarded hereunder prior to the date of
issuance to the Employee of a certificate or certificates for the underlying
shares of Non-Voting Stock or book entry evidence of ownership. Certificates for
the shares of Non-Voting Stock shall be issued and delivered to the Employee,
the Employee’s legal representative, or a brokerage account for the benefit of
the Employee, as the case may be, or such shares may be held in book entry form.

10. Settlement Following Change of Control. In connection with or after the
occurrence of a Change of Control, as defined in Section 12.2 of the Plan,
settlement of the Performance-Based RSUs shall occur upon or as promptly as
practicable following the Change of Control but no later than 30 days following
the Change of Control; provided, however, that if the Performance-Based RSUs are
subject to Internal Revenue Code Section 409A and the regulations thereunder
(“Section 409A”) and

(a) if the Change of Control is not also considered a “change in control” within
the meaning of Section 409A, then the Performance-Based RSUs shall become vested
on the date of the Change of Control, but settlement shall not occur until the
date settlement would occur if the Period of Restriction had ended on the
vesting date indicated in the introduction to the Agreement and as provided in
Section 9; and

(b) notwithstanding the terms of the Plan, the Committee cannot take any action
with respect to such settlement that would result in settlement occurring other
than as provided in this Section 10, unless otherwise in compliance with
Section 409A.

11. Adjustment in Capitalization. In the event of any change in the Common Stock
of the Company, the provisions of Section 13.5 of the Plan shall govern such
that the number of Performance-Based RSUs subject to this Agreement shall be
equitably adjusted by the Committee.

 

3



--------------------------------------------------------------------------------

12. Tax Withholding.

(a) Whenever a Period of Restriction applicable to the Employee’s rights to the
Performance-Based RSUs lapses or another taxable event occurs, the Company or
its agent shall notify the Employee of the related amount of tax that must be
withheld under applicable tax laws. Regardless of any action the Company, any
Subsidiary of the Company, or the Employee’s employer takes or does not take
with respect to any or all income tax, social security, payroll tax, payment on
account or other tax-related withholding (“Tax”) that the Employee is required
to bear pursuant to all applicable laws, the Employee hereby acknowledges and
agrees that the ultimate liability for all Tax is and remains the responsibility
of the Employee.

(b) Prior to receipt of any shares that correspond to Performance-Based RSUs
that vest in accordance with this Agreement, the Employee shall pay or make
adequate arrangements satisfactory to the Company and/or any Subsidiary of the
Company to satisfy all withholding and payment on account obligations of the
Company and/or any Subsidiary of the Company. Finally, the Employee agrees to
pay the Company or any Subsidiary of the Company any amount of any Tax that the
Company or any Subsidiary of the Company may be required to withhold as a result
of the Employee’s participation in the Plan that cannot be satisfied. The
Company may refuse to deliver shares of Non-Voting Stock if the Employee fails
to comply with its obligations in connection with the tax as described in this
section.

(c) The Employee may elect to have shares of Non-Voting Stock withheld from the
settlement to satisfy the Employee’s withholding tax obligation as described in
Section 13.6 of the Plan only with the prior approval of the Committee.

(d) The Company advises the Employee to consult his or her legal and/or tax
advisors with respect to the tax consequences for the Employee under the Plan.

13. No Employment or Compensation Rights. Participation in the Plan is subject
to all of the terms and conditions of the Plan and this Agreement. This
Agreement shall not confer upon the Employee any right to continuation of
employment by the Company or its Subsidiaries, nor shall this Agreement
interfere in any way with the Company’s or its Subsidiaries’ right to terminate
Employee’s employment at any time. Neither the Plan nor this Agreement forms any
part of any contract of employment between the Company or any Subsidiary and the
Employee, and neither the Plan nor this Agreement confers on the Employee any
legal or equitable rights (other than those related to the Performance-Based RSU
award) against the Company or any Subsidiary or directly or indirectly gives
rise to any cause of action in law or in equity against the Company or any
Subsidiary.

14. Plan Terms and Committee Authority. This Agreement and the rights of the
Employee hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to

 

4



--------------------------------------------------------------------------------

administer, construe and make all determinations necessary or appropriate for
the administration of the Plan and this Agreement, all of which shall be binding
upon Employee. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan. The Employee hereby acknowledges receipt of a
copy of the Plan and this Agreement.

15. Amendment or Modification; Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by the Employee and by a duly authorized officer of the Company. No
waiver of any condition or provision of this Agreement shall be deemed a waiver
of a similar or dissimilar condition or provision at the same time, any prior
time or any subsequent time.

16. Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Louisiana. The Employee and the
Company shall submit to the exclusive jurisdiction of, and venue in, the courts
in Louisiana in any dispute relating to this Agreement.

17. Section 409A. It is intended that the payments and benefits provided under
this Agreement will comply with the requirements of Section 409A or an exemption
therefrom. The Agreement shall be interpreted, construed, administered, and
governed in a manner that effects such intent. No acceleration of the settlement
of Performance-Based RSUs shall be permitted unless permitted under
Section 409A.

18. Recovery of Compensation. The Employee acknowledges and agrees that the
compensation awarded through this Agreement shall be recoverable by the Company
if required by federal law or requirements of applicable stock exchanges.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company, and the Employee, to evidence his consent and approval
of all the terms of this Agreement, has duly executed this Agreement, as of the
Award Date specified on page one of this Agreement.

 

COMPANY: PHI, INC. By:       Name:   Title:

 

EMPLOYEE:   Printed Name     Signature  

 

6